PER CURIAM.
WHEREAS, the judgment of this court was entered on May 15, 1962 (141 So.2d 5), affirming, as modified, the order of the Circuit Court of the Eleventh Judicial Circuit of Florida in and for Dade County, in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed February 20, 1963, 151 So.2d 426, affirmed this court’s judgment with directions for further proceedings; . and
WHEREAS, by the mandate of the Supreme Court of Florida, dated March 18, 1963, now lodged in this court, the cause was remanded for such further proceedings;
NOW, THEREFORE, it is Ordered that the mandate of this court issued in this cause on June 4, 1962, is withdrawn, the judgment and decision of this court, filed in this cause on May 15, 1962, insofar as it is in conflict with or fails to conform to the views expressed in the opinion and judgment of the Supreme Court of Florida, dated February 20, 1963, aforesaid, is withdrawn and vacated, and the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court. The opinion and judgment of this court, except as withdrawn and vacated as aforesaid, is adhered to; and the cause is remanded to the Circuit Court “with directions to proceed in accordance with this [Supreme Court] opinion and such of the opinion of the District Court of Appeal as is not in conflict with the views we [the Supreme Court] have expressed.” Costs allowed shall be taxed in the Circuit Court (Rule 3.16, subd. b, Florida Appellate Rules), 31 F.S.A.